UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1475



JOHN N. DENNETT; GRAFTON G. DIETZ, JR.;
STEPHANIE DIETZ; BRIAN L. BOND, and all other
employees of the Anne Arundel County Fire
Department similarly situated; KAREN ESTEPP;
MICHELE DELALLA; MARA L. EICENS; KENNETH L.
PARDOE; MICHAEL CONNOR; PETER G. STALEY;
STEVEN K. FRYE; MARIANNE C. ANDERSON; JAMES
DAVID KRUGER; MICHAEL J. MARSIGLIA; CECILIA
WARREN; DAVID WILLIAMS; ROLAND K. FINK, JR.;
DOUGLAS G. FISHEL, JR.; FRANK R. STAMM; KEITH
D. SWINDLE; JOHN STEVEN THOMPSON,

                                            Plaintiffs - Appellants,

          versus


ANNE ARUNDEL COUNTY, MARYLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-96-1448-B)


Submitted:   April 20, 2000                   Decided:   May 1, 2000


Before WILKINSON, Chief Judge, and WIDENER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Francis J. Collins, KAHN, SMITH & COLLINS, P.A., Baltimore, Mary-
land, for Appellants. Linda M. Schuett, County Attorney, John F.
Breads, Jr., Senior Assistant County Attorney, Annapolis, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s order granting Anne

Arundel County’s second motion for reconsideration and its motion

for summary judgment on Appellants’ claim of unlawful retaliation

in violation of the Fair Labor Standards Act (FLSA).   See 29 U.S.C.

§ 215(a)(3).   We have reviewed the record and the district court’s

opinion and find no reversible error.

     We conclude Appellants failed to establish a prima facie case

of retaliation under the FLSA.       See McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973); Conner v. Schnuck Mkts., Inc., 121 F.3d

1390, 1394 (10th Cir. 1997) (applying McDonnell Douglas burden-

shifting scheme to FLSA retaliation claim).     Furthermore, even if

Appellants established a prima facie case for retaliation, they

failed to show the County’s legitimate, nondiscriminatory reason

for its actions was pretextual.       See Texas Dep't of Community

Affairs v. Burdine, 450 U.S. 248, 253-54 (1981).

     Accordingly, we affirm the district court’s order based upon

its reasoning stated from the bench.     We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                 3